Case 16-11144-LSS   Doc 1620-2   Filed 08/16/20   Page 1 of 5




                        Exhibit B
                            Case 16-11144-LSS                 Doc 1620-2           Filed 08/16/20         Page 2 of 5
                                                                                                                                     Confidential
                                                                                                                          Jennifer Keough - CEO
                                                                                                                                  (206) 919-5768
                                                                                                                      jennifer.keough@jndla.com

      James McClammy, Esq. | Davis Polk & Wardwell LLP | james.mcclammy@davispolk.com
      Naylor Farms Inc. v. Chaparral Energy LLC

Assumptions and Notes:
1.    Assumes class size of 25,000
2.    Mail 20-page notice to entire class
3.    Receive and process undeliverable mail (assumes 10% of which 5% is forwarded)
4.    Perform skip-tracing on undeliverable mail without forwarding address and remail (assumes 80% success rate)
5.    Coordinate Summary Notice publication in regional newspapers and the Oklahoman
6.    Establish dedicated website; email communication with class members
7.    Establish toll-free number with IVR and live operators (assumes 7.5% call rate and 3 min. per call)
8.    Receive and process opt-out requests
9.    Establish and manage Qualified Settlement Fund
10.   Distribute settlement payments to class members (assumes 25,000 checks with 1099s)


                                                                                                                                 Cost Estimate
Case-Specific Website
   Develop and host informational website with downloadable forms, and case information                   $          3,500

      Receive and respond to class member email inquiries                                                 $          5,000
                                                                                                                             $             8,500
Publish Notice
   Notice Plan
                                                                                                                                      See Exhibit
Call Center
    Set up toll-free number and IVR menu; answer and document calls; monthly and per-minute charges
                                Estimated Calls:        1,880
                                                                                                                             $             7,700
Database Management
    Class list clean-up                                                                                   $           750

      Create project specific database; develop processing procedures                                     $           350
                                                                                                                             $             1,100
Mail Notice
    Format/quality review notice                                                                          $           700

      Print and mail notice
           Estimated items mailed                           25,000
           Printing/Materials/Mailing Services       $        0.48                      $        12,000

                                                                                                          $         12,000

      Track undeliverables; remail forwards                                             $           650

      Research undeliverables (skip-trace); remail                                      $         2,800
                                                                                                          $          3,450
                                                                                                                             $            16,150
Process Opt Outs
   Process mailed opt-outs; validate forms; final review; identify and resolve issues
                                                                                                                             $               250
Distribute Benefits
    Calculate, review, and implement individual benefits                                                  $           600

      1099 Reporting                                                                                      $           550

      Establish QSF/Tax ID; account setup and management; reconciliation                                  $          1,150
      Create check language; design, format checks; manage mailing                                        $          1,500
      Printing and mailing costs
           Estimated Items Mailed                           25,000
           Printing/Materials/Mailing Services       $        0.44                      $        11,000
                                                                                                          $         11,000

      Research undeliverables (skip-trace); remail; reissue checks                                        $          3,100

                                                                                                                             $            17,900
                           Case 16-11144-LSS                   Doc 1620-2             Filed 08/16/20            Page 3 of 5
Project Management
    Interaction with counsel, status reports, supervision of project team, resolution of issues, court report
                               Estimated Months:                  9
                                                                                                                                  $    10,500

                                                                                                                    Sub-Total Fees $   62,100

Expenses
   Expenses including but not limited to postage, P.O. Box ($150/month), hard-copy box storage ($1.50/box per month),
   copying ($0.20/page), electronic storage ($0.006 per image/record per month), NCOA, etc.
   Postage is estimated and JND will obtain best possible presort discounted rate.                                                $    27,278
                                                                                                                Sub-Total Expenses $   27,278



                                                                                                            Total Fees & Expenses $    89,378
                        Case 16-11144-LSS              Doc 1620-2       Filed 08/16/20         Page 4 of 5




     All services to be provided by JND Legal Administration (“JND”) are subject to the following terms and conditions:



1.    SERVICES: JND agrees to perform all services                    7.   DATA PRIVACY: JND Is committed to taking all
      necessary to complete the tasks outlined in the applicable           reasonable steps to ensure the security of all client and
      proposal or other documents or per its understanding                 claimant data entrusted to our care. We seek to protect
      about the Client assignment. Such Services do not in any             confidential data in all of our engagements, including this
      way constitute legal services or advice.                             one, regardless of the size of the matter or the amount of
                                                                           data at issue. Please see JND’s complete Privacy Policy
2.    PAYMENT: The Client agrees to pay JND for the Services               at www.jndla.com/privacy-policy regarding data collection
      as outlined in the Proposal or other agreement between               and use.
      the parties. Client agrees and understands that fees
      charged by JND may include mark-ups, commissions, or            8.   LIMITATION OF DAMAGES: JND is not responsible to
      other arrangements constituting potential profits to JND.            the Client for any special, consequential or incidental
      Client further agrees that the prices to be charged by JND           damages incurred by Client and any liability of JND to the
      were negotiated at arm’s length and that total fees are              Client shall not exceed the total amount billed to the Client
      estimates and that the actual amount charged may be                  for the particular Services that give rise to any loss.
      greater or lesser than the estimated amounts. JND
      reserves the right to increase its hourly rates annually.       9.   FORCE MAJEURE: If any event out of the reasonable
                                                                           control of JND prevents JND’s performance, such
3.    EXPENSES: JND shall also bill for all expenses                       performance shall be excused.
      reasonably incurred in connection with the Services.
      These expenses include but are not limited to postage,          10. NOTICE: Any notice required in connection with the
      FedEx, P.O. Box rental ($150/month), travel, copies                 Services shall be in writing and sent by registered mail or
      ($0.20 per copy), box storage ($1.50/box per month),                overnight courier. Such notice is deemed given if mailed
      brokerage fees, accounting fees, electronic storage                 five days after the date of deposit in the U.S. mail, or if
      ($0.006 per image/record), and other items associated               sent by overnight courier, one business day after delivery
      with the Services. JND may receive rebates or credits               to such courier.
      from vendors in connection with volume of work
      performed for all of its Clients. JND may also receive          11. GOVERNING LAW: This contract will be governed by
      financial benefits from banks or other institutions based           and construed by the laws of the State of Washington.
      on     settlement     funds   on    deposit.        These
      credits/rebates/awards are solely the property of JND.          12. ASSIGNMENT: This Agreement and the rights and
                                                                          obligations of JND and the Client shall inure to the benefit
4.    BILLING: JND shall invoice clients every 30 days and                of their successors and assigns, if any.
      expect payment within thirty (30) days of receipt of
      invoices. Payment for postage and printing is due in            13. TERMINATION: This Agreement may be terminated by
      advance of mailing. Invoices not paid within thirty (30)            the Client upon at least 30 days prior written notice to
      days will be subject to a 1.5% monthly finance charge.              JND. The Client’s obligation to pay for services or
                                                                          projects in progress at the time of notice of withdrawal
5.    INDEPENDENT CONTRACTOR: JND is performing its                       shall continue throughout the 30 day period. JND may
      Services as an Independent Contractor and neither it                terminate this Agreement (i) with 10 days prior written
      nor its employees shall be deemed to be employees of                notice if the Client is not current in payment of charges or
      the Client.                                                         (ii) in any event, upon at least three months prior written
                                                                          notice to the Client. If Client terminates this Agreement,
6.    CONFIDENTIALITY: JND and the Client will each treat                 JND shall have no obligation to release any information
      as confidential any documents shared by one party with              or documentation related to the applicable matter until
      the other. JND does not convey to the Client any right in           JND has been paid in full.
      the programs, systems, or methodologies used or
      provided by JND in the performance of this assignment.




                                                        JND Legal Administration
                                                       CA • MN • NY • WA • DC
                                           Phone 800.207.7160 / info@JNDLA.com / JNDLA.com
                  Case 16-11144-LSS    Doc 1620-2   Filed 08/16/20   Page 5 of 5




                    Naylor Farms Inc. v. Chaparral Energy LLC

MEDIA PRICING
                           1/2 PAGE PRICING - ONE Weekday Insertion

                                                                               DIMENSIONS
OKLAHOMA NEWSPAPER                     CIRCULATION       AD POSITION            (1/2 PAGE)
The Daily Ardmoriete (Tue-Fri)             4,600              ROP                  9.736" x 10.5”
Fairview Republican (Weekly-Thu)           2,300              ROP                  11.75" x 10.5"

Hughes County Tribune (Weekly - Thu)       2,200              ROP              9.9821" x 10.5"

McAlester News-Capital (Tue-Sat)           3,600              ROP                   5.1" x 21.5"
The Oklahoman                             50,000              ROP              4.979" x 20.75"
                                                        Classified / Legal
Tulsa World                               49,980                                   4.94" x 20.6"
                                                            Notices
Clinton Daily News (Tue-Sat)               2,095            Classified                 TBD
Elk City Daily News (Wed & Sat Only)       1,200            Classified                 TBD
TOTAL                                                                                $12,600
